ON REHEARING.
Adams, J.
It is claimed by the Attorney General that the almost universal practice in this State has been to join burglary and larceny in the same indictment, where the larceny was committed in connection with the burglary, and that such is the better practice, and in harmony with the general current of authorities. He claims, too, that the practice and authorities are not inconsistent with our statute on the subject — section 4300 of the Code. That section is in these words: “The indictment must charge but one offense, * * * provided that in case of compound offenses, where in the same transaction more than one offense has been committed, *375the indictment may charge the several offenses, and the defendant may be convicted of any offense included therein. ” It is insisted by the Attorney General that burglary and larceny, where the larceny is committed in connection with the burglary, constitute a compound offense, and that both offenses may, therefore, be charged in the indictment, and that the defendant may be convicted of either.
It will be seen at once that the question presented is as to whether the burglary and larceny, when committed in connection, can properly be considered a compound offense. What precisely is a compound offense does not seem to be very well defined in the books. Indeed, so far as we have been able to observe, the expression is seldom used. An attempt, however, was made in the Code to define it. According to it a compound offense is committed when more than one offense is committed in the same transaction. But the Attorney General and counsel for defendant differ as to what constitutes a transaction. By the former it is insisted that, although breaking, entering and stealing are three different acts, they constitute one transaction. Counsel for the defendant deny this proposition.
Mr. Justice Bothrock, in his opinion in this case, illustrates his idea of what is meant by one transaction, in tfye sense in which it is used in the Code, as a transaction including two or more offenses, by supposing a case where a married man, by force, has carnal knowledge of a woman not his wife. He commits two crimes at once — rape and adultery. In such a case there would certainly be but one transaction, and it would be a clear case of a compound offense. So, too, there may he successive offenses which constitute a single offense. Assault and larceny constitute robbery. Both must be charged to constitute a charge of robbery. Proof of either would sustain a conviction for the offense proved. But burglary is complete without larceny. It consists of breaking and entering, with an intent to commit a public offense. If the burglars uperadds the aetual commission of the offense for *376which the burglary was perpetrated, shall the whole be considered as one transaction, constituting a compound offense, so as to justify charging both burglary and larceny in the same indictment, and render proper a conviction upon either; or is the burglary one transaction, and the larceny another, in such a sense as that they should be charged in separate indictments, and the defendant, if guilty of both, be convicted of both, and punished accordingly? It seems hardly reasonable that a conviction for one should exempt the defendant from conviction upon the other.
Where two persons break and enter a building with intent to commit larceny, and one repents and leaves the building immediately, and the other proceeds and commits the larceny, they are certainly not equally guilty. Yet it has been held that where a person adds larceny to burglary, the larceny may be considered as merged in the burglary, or treated merely as more conclusive evidence of the intent. This subject was elaborately discussed by Chief Justice Shaw in Commonwealth v. Hope, 22 Pick., 1. In that case it was held that a count in an indictment which charged the breaking and entering a dwelling-house with intent to steal, and actually stealing, was not bad for duplicity. The learned Chief Justice said: “Although, in strict construction, the facts charged constitute two distinct statute offenses, to-wit: breaking and entering a dwelling-house with intent to steal, and stealing in a dwelling-house, yet practically, as the whole consists of one fact, the conviction and sentence upon one has been held to embrace the other.” He says further: “The averment of actual stealing is to be regarded as equivalent to alleging the intent to steal. ” While he seemed to regard the doctrine announced as in harmony with the general current o'f authorities, it will be seen, upon examination of the opinion, that he was evidently somewhat influenced by what he calls the course of their own legislation upon the subiect. .The question before us arises upon the construction of our statute, and it appears to us that we are required to follow where principles lead, rather *377than to allow ourselves to be controlled by the decisions of States, the course of whose legislation has been different from ours.
Eespecting the construction of the statute, it may be said that the word transaction might, without doing violence to the language, be understood to mean, as the Attorney General claims, all the successive acts constituting the breaking and entering, and the commission of the public offense intended to be committed. But it is evident that the word transaction might be understood as having a more limited meaning; and, upon principle, we think that we are required to give it a more limited meaning. If the commission of the public offense intended in the breaking and entering is a part of the same transaction in one case, it is in another. Suppose, as Mr. Justice Eothrock argues, the offense intended to be committed is rape instead of larceny, it would hardly be claimed that burglary and rape could be charged in the same indictment. Yet, if they are embraced in the same transaction, within the meaning of the statute, they might be, and the defendant might be convicted of either offense, though guilty ■of both; the sentence for either, under the doctrine of Commonwealth v. Hope, being regarded as embracing the other. Indeed, if the intended offense committed was murder, it would seem to follow that the burglary and murder could be charged in the same indictment, and that the defendant, though guilty of both, might be convicted of burglary, and that the sentence for burglary might be regarded as embracing both offenses. Most certainly this would not be claimed. But can we say that if larceny is the intended offense committed, it is to be regarded as a part of the transaction, and if the intended offense committed is anything but larceny, it is to be regarded as not a part of the transaction ? We are unable to discover upon what principle such a distinction should be made.
If we had a statute providing a distinct punishment for burglary, where it is accompanied by the commission of the *378intended offense, we should think that burglary, so accompanied, might be regarded as a compound offense. In the absence of such statute we think that the burglary, and the intended offense committed, should be treated as distinct offenses, and punished accordingly.
Rut it is urged that the doctrine here announced is inconsistent with State v. Hayden, 45 Iowa, 11. In that case it was held that only burglary was intended to be charged. Stress was laid upon the fact that it was not claimed in the court below that larceny was charged. With that view it will be seen that the decision in that case cannot be regarded as inconsistent with the decision in this. The views which we have expressed are strongly supported in People v. Garrett, 29 Cal., 625, and Wilson v. State, 24 Conn., 65. The former opinion is adhered to, and the case is reversed.